Title: To James Madison from Albert Gallatin, 27 June 1806
From: Gallatin, Albert
To: Madison, James



27 June 1806

American EagleAll that can be done by the Treasury is to enquire from the collector of New York, whether such vessel is now arming there.  But the President must decide on the general question which may arise thereupon & on which it may be observed
1.That there is no law forbidding our vessels going to San Domingo or any way restricting the commercial intercourse with that country2.That although we prevent any american vessels arming, unless bound beyond the Cape of Good Hope, the owners may clear for India & without incurring any penalty go to San Domingo3.That, considering San Domingo as a dependence of France, the act of last session authorizes only the expulsions from our ports of armed French (or San Domingo) vessels, and not their seizure.4.That we can, therefore, prevent the departure of vessels armed in our ports & destined for one of the black chiefs of San Domingo, only, either under the law of Nations, or under the 3.4. or 5 Sections of the Act of 5 June 1794 (3 Vol. pages 89 & fol.)  If the President should decide in the affirmative, instructions may be immediately sent to the collector, and, in case of resistance the Presidt. is authorised by the 7th Sect. of same act to employ force for the purpose of preventing the carrying on the illegal expedition, or enterprize.
